DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Species IB in the reply filed on November 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 5, 14, 15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Further, claim 8 is withdrawn as being drawn to a nonelected Species A, instead of claim 9 as suggested by applicants.

Information Disclosure Statement
The information disclosure statement filed June 29, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 9-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 17include the limitation “detecting whether the mobile device enters a second elevator car”.  However the phrase “detecting whether” renders the claims indefinite.  It is unclear whether the claims necessarily require the limitations which follow in a situation where the mobile device is not detected to enter a second elevator car.  For examining purposes, this limitation is interpreted as stating “detecting that the mobile device enters a second elevator car”.
Claim 17 is directed to a “computer program product tangibly embodied on a computer readable medium”.  However a computer program product is interpreted as software code, and therefore includes no physical structure.  It is unclear then, how such software code can be tangibly embodied on a medium since the code cannot be touched.  For examining purposes, this claim is interpreted as being directed to a “computer program product embodied on a computer readable medium”.  
Claims 2, 3, 6, 7, 9, 10, 12, 13, 16, 18 and 19 depend from claims 1, 11 or 17 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1, 11 or 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 9-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scoville et al. (US 2017/0217727 A1) in view of Tokura (US 2016/0130113 A1).
Claims 1, 11 and 17: Scoville et al. discloses a method of reassigning an elevator call for an elevator car, an elevator system comprising a first and second elevator car, a system controller having a processor and memory, and a computer program product embodied on a computer readable medium including instructions that are executed by a processor to cause the processor to receive an elevator call from a mobile device (cell phone), where the elevator call includes a destination request to travel to a destination floor (page 2 paragraph [0031]).  A first elevator car is assigned to the elevator call (page 2 paragraph [0033]).  It is then detected that the mobile device enters a second elevator car, and the second elevator car is assigned to the elevator call even though there may be other elevators more ideal for the destination request (page 3 paragraph [0039]).  This reference fails to disclose a determination to be made that the first elevator car cannot serve the elevator call and an alert to be activated on the mobile device to enter any elevator car. 
However Tokura teaches a method of reassigning an elevator call for an elevator car, an elevator system and a computer program product embodied on a computer readable medium including instructions that are executed by a processor, where a determination is made that a first elevator car cannot serve an elevator call (becomes unusable) and activates an alert as a text on a personal information terminal (10) (page 2 paragraph [0025]).  The alert further described to allow a user to select and enter any other elevator car than the one previously assigned (page 2 paragraph [0031]).
Given the teachings of Tokura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, elevator system and computer program product disclosed in Scoville et al. with providing a determination to be made that the first elevator car cannot serve the elevator call and an alert to be activated on the mobile device to enter any elevator car.  Doing so would allow notification “information on the assigned car to respective corresponding users, thereby … improving convenience” “if the most appropriate assigned car is changed due to a change in the state of the elevator group” as taught in Tokura (page 2 paragraph [0026]). 
Claims 2, 12 and 18: Scoville et al. modified by Tokura discloses a method, elevator system and computer program product as stated above, where an alert is shown in Tokura to be activated on a personal information terminal (10) that the first elevator car becomes unusable after assigning the first elevator car to the elevator call (page 2 paragraph [0025]).  After the first elevator car is assigned to the elevator car, an alert is disclosed in Scoville et al. to be activated on the mobile device that the first elevator car has been assigned to the elevator call (page 1 paragraph [0019]).  Therefore the alert that the first elevator car has been assigned to the elevator call is activated prior to determining and activating the alert that the first elevator car cannot serve the elevator call.
Claims 6 and 16: Scoville et al. modified by Tokura discloses a method and elevator system as stated above, where the second elevator car is disclosed in Scoville et al. to be moved to the destination floor (page 3 paragraph [0041]).
Claim 7: Scoville et al. modified by Tokura discloses a method as stated above, where an elevator in which a user and mobile device is presently located is disclosed in Scoville et al. to be determined (page 3 paragraph [0039]).  An elevator controller is known to determine where each elevator car is for proper assignment of elevator cars, as is recognized in the art.  Therefore a boarding floor where the mobile device enters the second elevator car is determined.
Claim 9: Scoville et al. modified by Tokura discloses a method where an elevator in which the mobile device is presently located is determined, as stated above.  Therefore a location of the mobile device when the mobile device enters the second elevator car is detected.
Claim 10: Scoville et al. modified by Tokura discloses a method as stated above, where the alert is shown in Tokura to be a message (text) displayed on the mobile device (page 2 paragraph [0025]).  
Claims 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scoville et al. (US 2017/0217727 A1) modified by Tokura (US 2016/0130113 A1) as applied to claims above, further in view of Garfinkel et al. (US 2017/0096318 A1).
Claims 3, 13 and 19: Scoville et al. modified by Tokura discloses a method, elevator system and computer program product as stated above, where the mobile device is disclosed in Scoville et al. to be connected using Bluetooth (page 2 paragraph [0035]).  These references fail to disclose a distance between the second elevator car and the mobile device to be determined.
However Garfinkel et al. teaches a method of reassigning an elevator call for an elevator car, an elevator system and a computer program product embodied on a computer readable medium including instructions that are executed by a processor, where a distance between an elevator door of an elevator car and a user’s mobile device (106) is determined (page 3 paragraph [0025]).
Given the teachings of Garfinkel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, elevator system and computer program product disclosed in Scoville et al. we modified by Tokura with providing a distance between the second elevator car and the mobile device to be determined.  Doing so would allow a “delay [in] issuance of an elevator assignment to the user” as taught in Garfinkel et al. (page 3 paragraph [0025]) “to prevent too-frequent assignment changes” (page 4 paragraph [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             December 16, 2022